Citation Nr: 9932903	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  93-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of ten percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had periods of active duty from February 1989 to 
May 1992.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The veteran's claim was remanded by the Board for further 
development in January 1997.  It was returned to the Board in 
November 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The left knee disability is manifested by crepitus, 
discomfort and limitation of flexion to 119 degrees.

3.  Without good cause shown, the veteran failed to report to 
a VA examination scheduled in June 1997 to determine the 
current severity of the service-connected left knee 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The service medical records demonstrate that the veteran 
injured his left knee during service and was diagnosed with 
possible torn meniscus.  He reinjured his left knee while 
deployed in Saudi Arabia.  He underwent a left knee 
arthroscopy in May 1991.  His menisci were noted to be normal 
as well as his anterior cruciate and posterior cruciate 
ligaments.  A plica was resected.  Examination under 
anesthesia demonstrated a markedly laxed left knee.  He had 
pivot posterolateral instability as well as mild medial and 
lateral instability.  A November 1991 Medical Board opined 
that the veteran was unable to fulfill the duties of an 
active duty member and referred the veteran's case to a 
Physical Evaluation Board for final disposition.  

On VA examination in September 1992 the veteran reported that 
he had a left knee injury with a ligamentous tear.  He stated 
that his left knee symptoms were pain, swelling, popping and 
occasional giving way.  Examination revealed that the left 
knee had some crepitus and discomfort.  The veteran could not 
perform a deep knee bend because of pain and fear of falling.  
X-rays of the left knee were normal.  The impression included 
left knee ligamentous tear with left knee instability 
associated with swelling and dysfunction, limiting the 
veteran on prolonged standing, squatting, and walking up and 
down stairs.

By rating action in January 1993 the veteran was granted 
service connection and a 10 percent rating for his left knee 
disability effective from discharge from service.  

A November 1992 private outpatient treatment record from the 
East Gadsden Clinic reveals complaints of left knee swelling 
and pain.  Examination revealed no obvious effusion of the 
left knee.  The ligaments were stable and there was no left 
knee erythema or heat.

The veteran failed to report for VA orthopedic examinations 
scheduled in February and in April 1996.  In July 1996 the 
veteran wrote to the RO that he had been unable to attend the 
scheduled examinations due to work and requested that he be 
rescheduled.

The veteran was afforded a VA examination in August 1996.  He 
stated that he had good days and bad days with his left knee, 
especially climbing on railroad cars at the steel mill.  He 
complained that his left knee hurt on rainy days and he would 
take Aleve or Tylenol.  Examination revealed that the veteran 
walked without a limp.  There was no swelling, deformity, 
subluxation, lateral instability, or atrophy of the left 
knee.  The veteran had full extension of the left knee and 
flexion to 119 degrees.  X-rays of the left knee were normal.  
The diagnosis was history of derangement of cartilage and 
ligaments of the left knee. 

On VA general medical examination in April 1997 the veteran 
reported that he had arthritis of the knees, wrists, 
shoulders and lower back.  The veteran had a normal gait.  
Examination of the musculoskeletal system revealed some 
stiffness of the lower back, but otherwise the examination 
was normal.  The diagnoses included status post left knee 
arthroscopic surgery for repair of the meniscus and 
osteoarthritis of both knees.  X-rays of the spine and knees 
revealed no abnormalities.

The veteran's claim was remanded by the Board in January 1997 
in order that a more detailed VA orthopedic examination of 
the left knee could be obtained.  The veteran was scheduled 
for the VA orthopedic examination in June 1997.  The veteran, 
however, failed to report to the examination and provided no 
explanation as to why he did not go to the examination.  In 
addition, he did not request that the examination be 
rescheduled.  The RO also sent a letter to the veteran in 
March 1997 requesting that he submit information as to any 
additional treatment for his left knee disability.  He failed 
to respond.  There is no indication in the record that the 
notification of the examination or the March 1997 letter was 
sent to the wrong address. 

VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran cannot remain passive when 
he or she has information vital to his or her claim.  Id.  
When entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied.  38 C.F.R. § 3.655 (1999).  Good cause includes, but 
is not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  38 C.F.R. 
§ 3.655.  Thus, a veteran has a responsibility to report for 
VA examinations, which have been authorized and scheduled.  
38 C.F.R. §§ 3.326, 3.655 (1999).  The Board finds that VA 
complied with its duty to assist the veteran, and that the 
veteran prevented the full development of his claim by 
failing to report for the VA examination scheduled in June 
1997.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A.         § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's current 10 percent rating for his left knee 
disability was assigned under Diagnostic Code 5257 for other 
impairment of the knee.  Slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent rating.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating.  Severe recurrent subluxation 
or lateral instability of the knee warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The September 1992 diagnoses indicated that the veteran had 
instability of the left knee.  However, the November 1992 
examination at the Gadsden Clinic and the August 1996 and 
April 1997 VA examinations revealed the veteran to have a 
stable left knee without subluxation.  Accordingly, the 
veteran does not meet the criteria for a rating in excess of 
10 percent for recurrent subluxation or instability of the 
left knee.  The veteran has full extension of the left knee 
and limitation of flexion to 119 degrees.  Consequently, he 
does not meet the criteria for even a compensable rating due 
to limitation of motion of the left knee.  Moreover, there is 
no post-service medical evidence of incoordination, weakness, 
or excess fatigability, nor is there objective evidence of 
pain on motion.  Therefore, when all pertinent disability 
factors, including those set forth in 38 C.F.R. §§ 4.40, 4.41 
are considered, the disability clearly does not more nearly 
approximate the criteria for a higher evaluation under any 
potentially applicable Diagnostic Code.  The Board finds that 
the veteran's complaints of left knee pain, discomfort, 
crepitus, swelling and instability are adequately encompassed 
in his current 10 percent rating.

While the April 1997 VA examination contained a diagnosis of 
arthritis of the knees, x-rays taken later that day indicated 
that the veteran did not have left knee arthritis.  Since 
there is no x-ray evidence of left knee arthritis and neither 
dislocation of semilunar cartilage, locking nor limitation of 
motion to a compensable degree is shown, there is no basis 
for assigning separate compensable evaluations for components 
of the left knee disability.

The Board finally notes that although the August 1996 VA 
examiner did not specifically address all of the pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, as 
explained above, a VA examination report addressing all of 
the pertinent disability factors is unavailable due to the 
veteran's failure to appear for a scheduled examination.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

